Title: From Thomas Jefferson to DeWitt Clinton, 29 January 1805
From: Jefferson, Thomas
To: Clinton, DeWitt


                  
                     Sir 
                     
                     Washington Jan. 29. 05
                  
                  Your letter of the 18th. has been duly recieved and considered. it proposes that 4. forts, estimated at two millions of Dollars shall be erected for defence of the harbour of N. York. no body suffers more anxiety than I do on account of the present defenceless situation of our harbours. but there exists no law under which fortifications can be erected but that of 1798. this permits the debtor states, with the approbation of the Pres. of the US. to erect fortifications to the amount of their debt, which is to be credited to them. this law referring the matter to the supreme authority of the State, mr Jay then Governor of N. York, commenced a correspondence with the then administration on the defence of New York. an able engineer was employed to propose a plan of defensive works & to estimate their cost. he proposed two forts, to cost 4. millions of Dol. whose full complement of men was to be 13,000. this plan & estimate coming to hand after I came to the administration, & being so far beyond the authority of the law, they were communicated to the legislature, who did not think proper to authorise their execution. it was moreover, if my memory is correct, the opinion of the engineer that tho’ these forts would annoy a vessel entering the harbour with a leading wind yet they could not be depended on for preventing it: and I understand it to be admitted by all professional men that whenever a vessel may, as at New York, pass a fort without tacking under it’s guns, the risk of passing is not great.   Unauthorised then to do any thing in the way of fortification, even if any thing in that way could be effectual, I have thought we should turn our attention to the means of hindering vessels after they have entered from lying, or coming to, before the town so as to injure it. heavy cannon, mounted on travelling carriages which may be moved to any point on the bank or beach most convenient for dislodging a vessel, offer one resource of great effect in the judgment of military men. it is in the power and the disposition of the executive to lend such cannon for the defence of the city to be used by their militia trained for that purpose. In aid of these, heavy cannon on floating batteries or boats may perhaps be so stationed as to prevent the entrance of vessels, or after entrance may contribute effectually to their expulsion. of the ten gunboats now built & building we have always destined a full proportion to New York: and Congress have under their consideration to build a larger number, and to go on building until all the harbors of the US. are in a state of defence as far as these means will place them so. nothing beyond this is in the power of the executive: and particularly, if fortifications be deemed indispensable & effectual, the authority must proceed from the legislature, who if it takes up the subject at all, will probably do it on a general scale. I have gone into these details from a desire that the ground on which provision for the defence of our harbors rests may be perfectly understood, and that those interested may be accurately directed to the proper sources of authority competent to their object. Accept my salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               